             Case 1:20-cv-10523-LTS Document 95 Filed 08/19/20 Page 1 of 29




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSSETS

JOHN R. WADE, III, SHARON WADE,      )
JOHN WADE IV, AND TAYLOR WADE,       )
                                     )
           Plaintiffs,               )
        v.                           )
                                     )
TRI-WIRE EMPLOYEE STOCK OPTION       )
TRUST, SCOTT PERRY, ROBERT R.        )                 Civil Action No. 1:20-cv-10523-LTS
NEWELL, ROBERT LANDRY, DAVID         )
GESMONDI, CAPITAL TRUSTEES, LLC, )
SPINNAKER TRUST, ROBERT GOULD,       )
JEANINE PENDERGAST, EMPIRE           )
VALUATION CONSULTANTS, LLC, SES
WINDING UP CORPORATION F/K/A SES )
ADVISORS, INC., SES ESOP STRATEGIES, )
LLC, AS SUCCESSOR TO SES ADVISORS, )
INC., BELLMARK PARTNERS, LLC, JOHN )
MARSH, LORI WENETTA, AND RUBEN )
KLEIN,                               )
           Defendants.

     MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF JOHN R. WADE, III’s
           MOTION TO DISMISS SPINNAKER’S COUNTERCLAIMS

        I.           INTRODUCTION

         Pursuant to Federal Rules of Civil Procedure 12(b)(6) and 12(b)(1), Plaintiff John R. Wade,

III (“Mr. Wade” or “John Wade”) moves to dismiss all claims for relief made in Spinnaker Trust’s

Counterclaims (see Dkt No. 43) (the “Counterclaims”). As discussed in detail below, Spinnaker

lacks standing to prosecute any of the Counterclaims it alleges and, even if it had standing, its

Counterclaims are preempted by the Employee Retirement Income Security Act of 1974 (“ERISA”).

Furthermore, a number of Spinnaker’s Counterclaims are barred by the applicable statute of

limitations, while still others should be dismissed for failing to state a plausible claim for which

relief could be granted by this Court. Finally, most of the Counterclaims are barred by contractual

restrictions on claims arising out of the transaction at issue.


{14221/A0555043.1}
           Case 1:20-cv-10523-LTS Document 95 Filed 08/19/20 Page 2 of 29




         II.         SPINNAKER’S COUNTERCLAIMS ARISE FROM A 2016 PLAN
                     TRANSACTION THAT IS GOVERNED BY ERISA

         The Counterclaims are all erroneously built on the assumption that Spinnaker—an ERISA

Trustee and fiduciary service that was appointed discretionary trustee of the Tri-Wire Employee

Stock Ownership Plan (the “ESOP” or “the Plan”) on March 22, 2017—is capable of bringing state

law common law claims in connection with a transaction governed by ERISA that closed on

December 30, 2016, in which Tri-Wire’s majority shareholder sold his shares to the ESOP (the

“2016 Transaction”). The Plan’s trustee at the time, Capital Trustees, LLC (“Capital Trustees”), and

its valuation consultant, Empire Valuation Consultants, LLC (“Empire”) arrived at and approved the

sale price as “adequate consideration” pursuant to ERISA and published a Fairness Opinion that

opined to the 2016 Transaction’s compliance with ERISA. Now, through the filing of its

Counterclaims, Spinnaker wishes to disturb this reasoned determination, pin the blame for the

supposed overvaluation of Mr. Wade’s shares (without any accompanying factual support) on the

supposed domineering presence of Mr. Wade and bring common law claims, instead of ERISA

claims, against Mr. Wade.

         Spinnaker’s Counterclaims strictly focus on the dynamics of the 2016 Transaction. The 2016

Transaction closed months before Spinnaker assumed its post as the Plan’s discretionary trustee and

thus, Spinnaker had no role in, or first hand knowledge of, the Transaction. Spinnaker principally

claims that Mr. Wade’s degree of control and manipulation over the 2016 Transaction resulted in the

Company being overvalued and that as a result, the Plan overpaid for his shares.

         To the extent that Spinnaker’s Counterclaims relate at all to events that occurred later, after

the 2016 Transaction and after Spinnaker became Trustee, they concern Mr. Wade’s conduct as

Chief Executive Officer (“CEO”) and as a Board Member, which are positions—and accompanying

authority—that were granted to him pursuant to contracts executed contemporaneously with the

2016 Transaction discussed below. The 2016 Transaction consisted of the sale of Mr. Wade’s

{14221/A0555043.1}                                -2-
           Case 1:20-cv-10523-LTS Document 95 Filed 08/19/20 Page 3 of 29




ownership interest in Tri-Wire to the Company’s employees, by creating an Employee Stock

Ownership Plan, commonly known as an ESOP. ESOP transactions are heavily regulated, a creature

of statute and controlled by ERISA rules and regulations.

         ESOP transactions are fairly common: in fact, an entire cottage industry of lawyers, vendors

and consultants exists solely to promote and execute such transactions. The 2016 Transaction was

the handiwork of numerous members of that industry, who all have extensive experience with ESOP

transactions, including expertise specific to valuing ESOP transactions in accordance with ERISA

and the Internal Revenue Code (the “IRC” or the “Code) and other pertinent law. 1 Mr. Wade was

not part of the interconnected community of ESOP advisors nor is he a repeat player in the ESOP

process, as he was selling the shares of the closely held company he founded.2 There is therefore a

substantial question in this case as to whether any of the charges made by Spinnaker in its

1
 Here, in addition to the roles of Capital Trustees and Empire discussed herein, during the summer of
2016, Croscut and SG&C were engaged to provide the Company with legal services in connection
with the ESOP transaction, and to assist the Company with structuring and planning the ESOP
transaction, designing and implementing the ESOP, drafting and negotiating the documents
necessary to carry out the ESOP’s purchase of Wade’s stock, and identifying and engaging the
appropriate professionals to serve as ESOP trustees. SES and BellMark were engaged as financial
advisors and to provide financial advisory services in connection with the ESOP Transaction,
including, among other things, (1) assisting the Company to determine how to carry out the ESOP
transaction; (2) developing financial and capitalization models to illustrate the ESOP transaction
structures; (3) illustrating and assessing the ESOP transaction; (4) coordinating preparing for,
developing materials, and participating in the due diligence process; (5) assisting with structuring,
negotiating, and implementing the ESOP transaction; (6) reviewing documents and providing advice
and (7) assisting in providing information to financial institutions to obtain debt financing. ¶¶55-56.
2
   See e.g., the website of Defendant Capital Trustees, LLC (“Capital Trustees”):
https://www.captrustees.com (last visited August 18, 2020). Capital Trustees was retained to ensure
the ESOP was properly valued and performed in accordance to law. According to its website,
Defendant Capital Trustees markets its extensive ESOP experience as follows: “YOUR ESOP
EXPERTS. Independent Trustee and Fiduciary Services Specifically Designed with Employee Stock
Ownership Plans in Mind.” “Whether you have a 100% family-owned business or you have multiple
founders, we can help you understand the ins and outs of creating your ESOP.” “As a trustee, we
will review all the transaction details and valuation, conduct participant education and pass through
voting.”

{14221/A0555043.1}                               -3-
           Case 1:20-cv-10523-LTS Document 95 Filed 08/19/20 Page 4 of 29




Counterclaims are more properly directed, if at anyone, at those advisers, including Capital Trustees,

rather than at Mr. Wade. For present purposes, pursuant to the standards that govern motions to

dismiss, Mr. Wade will address only the question of the validity of the Counterclaims made against

him, regardless of whether Spinnaker’s complaints are more properly directed to others.
         III.        FACTS RELATING TO SPINNAKER’S COUNTERCLAIMS

                     A.   The 2016 ESOP Transaction

         Mr. Wade founded Tri-Wire Engineering Solutions, Inc. (the “Company” or “Tri-Wire”) in

1999, with only six employees and one client, Continental Cablevision, now known as Comcast. See

Dkt No.1 ¶49.3 Mr. Wade exponentially grew the Company through a focus on employee

development, training, and benefits to enlarge it from six people in 1999 to over 900 people in 2016.

The parties to this litigation disagree on much, but agree that at the time of the 2016 Transaction the

Company was profitable. Id. ¶53.4

         Mr. Wade possessed no experience devising, structuring and valuing ESOP Transactions and

a plethora of independent consultants, lawyers, investment bankers, valuation experts, and ESOP

trustees were retained to do so. ¶¶55-56, 69. A Fairness Opinion rendered by Empire and supervised

by Capital Trustees, was the basis for the price paid to Mr. Wade for his ownership interest as part of

the 2016 Transaction. The Fairness Opinion was based on Company financial information,

projections, and industry data. ¶73. After conducting its own due diligence, Empire published a

detailed Fairness Opinion that concluded, based on its expertise in valuing ESOP transactions, that

(i) the terms and conditions of the ESOP Transaction were “fair to the ESOP from a financial point

of view;” (ii) the consideration to be paid by the ESOP for Mr. Wade’s shares of Company Stock

3
  Spinnaker’s Counterclaims can be dismissed under Rule 12(b)(6) based solely on the allegations in
its Counterclaims, and facts alleged herein that are extrinsic to the Counterclaims are provided
simply for context.
4
    References to the Complaint are made herein as “¶”.

{14221/A0555043.1}                               -4-
            Case 1:20-cv-10523-LTS Document 95 Filed 08/19/20 Page 5 of 29




was not more than fair market value as defined in ERISA Section 13(18)(B); (iii) the financial terms

of the ESOP loan were at least as fair as those that it would have obtained in an arms length

transaction; (iv) the interest rate did not exceed a reasonable rate of interest; and (v) the exercise

price of the warrants issued by the Company in connection with the transaction is not less than 90%

of the fair market value of the Company’s common stock after the transaction would be completed.

See Empire’s Fairness Opinion Dkt No. 1-4.5
                     B.   Mr. Wade Was Appointed CEO and Chairman of the Board as
                          Part of the Terms of the 2016 ESOP Transaction

           Mr. Wade and the Company executed an Executive Employment Agreement (“Employment

Agreement”) on December 30, 2016 which provided that Tri-Wire would employ Mr. Wade as its

CEO for 4 years, subject to provisions governing his termination and compensation in the event that

either Mr. Wade resigned or the Company terminated his employment prior to the expiration of the 4

year term. ¶¶115-117. In the Employment Agreement, the Company specifically agreed to pay Mr.

Wade an annual salary, that could be adjusted upward or downward annually by 5% as determined

by the Board of Directors or Compensation Committee, if the Board appointed one. Id. Further, the

Employment Agreement entitled Mr. Wade to participate in all of the standard benefits available to

all employees and in all of the group benefits available to management level employees, along with a

vehicle allowance, tuition reimbursement up to $15,000 annually if pre-approved by the Board,

necessary and reasonable travel, entertainment and business expenses, and six weeks of paid time

off. Id.


5
  The Fairness Opinion is central to and referenced in Spinnaker’s allegations in its Counterclaims, is
attached as Exhibit 4 of Plaintiffs’ Complaint, and thus can be considered by this Court in ruling on
the instant motion to dismiss. See e.g, Trans-Spec Truck Serv., Inc. v. Caterpillar Inc., 524 F.3d 315,
321 (1st Cir. 2008)(exhibits attached to the complaint are properly considered part of the pleadings
for all purposes including a Rule 12(b)(6) Motion).



{14221/A0555043.1}                               -5-
           Case 1:20-cv-10523-LTS Document 95 Filed 08/19/20 Page 6 of 29




                     C.   The Plan

         The Company established the Plan on December 30, 2016 through execution of the Plan

Document and adoption of the Plan on behalf of the Company. The Plan Document states it was

expressly established by the Tri-Wire Board of Directors to provide “a means for the Company’s

employees to acquire an equity interest in the Company” and to “recognize the contribution made to

the successful operation of the Company by Employees, to encourage broader stock ownership in the

Company by Employees, and to share with Employees the benefits of continued growth in Company

profitability.”6 According to Section 3.1 of the Plan Document, an employee who is employed by the

Company as of the effective date of the Plan, January 1, 2017 “shall automatically commence

participation in the Plan.” According to Section 3.2 of the Plan Document, a participant shall share in

Company Contributions under Section 4.1 for any Plan Year during which he or she (a) is employed

on the last day of the Plan Year, and (b) has at least 1,000 Hours of Service during the Plan Year.”

Section 14.1 of the Plan Document lists the Plan Administrator, the Trustee and the Company as the

“Named Fiduciaries” of the Plan within the meaning of ERISA Section 4.02(a). Pursuant to the Plan

Document, the Company Board of Directors has the power to appoint a Plan Administrator, the

Trustee, and/or a Special Fiduciary as the fiduciaries of the Plan. Section 14.3 of the Plan Document

subjects the fiduciaries to the duties of loyalty and prudence set forth in ERISA Section 404.

         Under Section 14.1 of the Plan Document, the Trustee, Spinnaker, is a directed trustee for

purposes of ERISA, meaning it is subject to the direction and control of the Plan Administrator. The

Plan Administrator, under the Plan Document, is Tri-Wire, absent a delegation by Tri-Wire to a

committee appointed to serve in that capacity. No such delegation has occurred to the best of

Plaintiffs’ knowledge. The Plan’s original Trust Agreement, executed as part of the 2016


6
 See Dkt No. 54, Exhibit 1 (the “Tri-Wire Stock Employees Ownership Plan”) referred to herein as
“the Plan Document.”

{14221/A0555043.1}                               -6-
           Case 1:20-cv-10523-LTS Document 95 Filed 08/19/20 Page 7 of 29




Transaction, engages the Trustee “solely in its fiduciary capacity as trustee” and enumerates the

specific fiduciary powers of the Trustee. Section 5.2 of the Trust Agreement states that “the Trustee

shall be directed by the Plan Administrator with regard to all matters including the exercise of all

fiduciary powers set forth in Section 2.3.” Section 7.6 of the Trust Agreement states that the Trust

Agreement “shall apply to any person(s) appointed to succeed any person(s) appointed as Trustee.”
                     D.   The Counterclaims

         The Counterclaims assert the following common law causes of action solely against Mr.

Wade: (i) fraud/fraudulent inducement; (ii) intentional misrepresentation; (iii) breach of contract;

(iv) violation of the Massachusetts Unfair and Deceptive Trade Practices Act, (v) Specific

Performance; and (vi) Declaratory Judgment. No claims under ERISA are pled. These claims are all

premised on Mr. Wade’s supposed self-dealing in structuring and dominating the 2016 Transaction

for his exclusive benefit to the detriment of the Plan.

         The basis of the Counterclaims is that “Wade’s unilateral control over the advisors hired by

the Company to act on behalf of the ESOP, the content and availability of information (particularly

projections and financial statements), and the due diligence process generally, resulted in Empire and

Capital Trustees using incorrect assumptions and information to value Tri-Wire, resulting in an over-

valuation of the Company’s shares.” Counterclaims ¶28. The Counterclaims allege Mr. Wade failed

to disclose material information associated with the Transaction resulting in the overvaluation of its

shares. According to Spinnaker, Mr. Wade’s purported misconduct was “uncovered” at the

conclusion of investigations by Spinnaker and a “Special Committee” convened by the Board of Tri-

Wire. Id. ¶6. It should not escape the Court’s notice, just as it has not escaped Plaintiff’s, that

Spinnaker’s allegations read more as negligence by the advisors retained to perform due diligence

for, and to price, the 2016 Transaction, than as alleged misconduct by Mr. Wade. The Counterclaims

were asserted only because the Plaintiffs filed suit based on the Defendants’ misconduct in operating
the Trust, administering the Plan, operating Tri-Wire and complying with the terms of their
{14221/A0555043.1}                              -7-
           Case 1:20-cv-10523-LTS Document 95 Filed 08/19/20 Page 8 of 29




contractual commitments to Mr. Wade. In response, Spinnaker has simply sought to blame Mr.

Wade, by means of these allegations in the Counterclaims, for errors in the 2016 ESOP Transaction

that, even if they exist— which Plaintiffs deny— would have been the fault of the retained advisors,

not Mr. Wade.
         IV.         MOTION TO DISMISSS STANDARD

         Plaintiff’s motion to dismiss seeks dismissal both under Rule 12(b)(6) for failure to state a

claim upon which relief can be granted and under Rule 12(b)(1) for lack of subject matter

jurisdiction. To survive dismissal under Federal Rule of Civil Procedure 12(b)(6), a complaint must

“contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937(2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “Plausible…means something more than merely possible, and gauging a

pleaded situation's plausibility is a ‘context-specific’ job’” that compels a Court to draw on “judicial

experience and common sense.” Lyman v. Baker, 954 F.3d 351, 360 (1st Cir. 2020)(internal

quotations omitted). On a Rule 12((b)(6) Motion a court can consider implications from documents

attached to, or fairly incorporated into the complaint, and facts susceptible to judicial notice. Id.

         Conclusory allegations in the complaint are to be ignored in this analysis. Penalbert-Rosa v.

Fortuno-Burset, 631 F.3d 592, 595 (1st Cir. 2011) (“it is the conclusory nature of respondent's

allegations, rather than their extravagantly fanciful nature, that disentitles them to the presumption of

truth”) quoting Iqbal, 129 S.Ct. at 1951.

         With regard to Plaintiff’s motion to dismiss for lack of subject matter jurisdiction—

namely, the absence of constitutional standing— the Counterclaims must “clearly ... allege facts

demonstrating” each element necessary to establish standing. Spokeo, Inc. v. Robins, 136 S. Ct.

1540, 1547, 194 L. Ed. 2d 635 (2016), as revised (May 24, 2016)(internal citations omitted). In

Spokeo, “the Supreme Court…has emphasized that concreteness and particularization are distinct

requirements.” Hochendoner v. Genzyme Corp., 823 F.3d 724, 731 (1st Cir. 2016)(“the
{14221/A0555043.1}                                -8-
           Case 1:20-cv-10523-LTS Document 95 Filed 08/19/20 Page 9 of 29




particularization requirement…necessitates that a plaintiff has been affected ‘in a personal and

individual way’” by the injurious conduct) quoting Spokeo, Inc., 136 S. Ct. at 1548. “The

particularization element of the injury-in-fact inquiry reflects the commonsense notion that the party

asserting standing must not only allege injurious conduct attributable to the defendant but also must

allege that he, himself, is among the persons injured by that conduct.” Hochendoner, 823 F.3d at

731–32 (1st Cir. 2016). Spinnaker’s pleading fails to allege these facts, and its Counterclaims must

be dismissed as a result.
         V.          THE COUNTERCLAIMS MUST BE DISMISSED BECAUSE
                     SPINNAKER LACKS CONSTITUTIONAL STANDING

         Spinnaker simply lacks standing to bring the Counterclaims. As a matter of law, standing is

an absolute requirement, and generally requires that a plaintiff or, as here, counterclaimant, has

suffered a redressable injury. To establish standing under Article III of the Constitution, a plaintiff

must demonstrate (inter alia) that he or she suffered an injury in fact that is concrete, particularized,

and actual or imminent. Thole v. U. S. Bank N.A, 140 S. Ct. 1615, 1618 (2020). Standing is a

constitutional prerequisite, but it is also a pragmatic requirement as well: the law recognizes that a

party without actual “skin in the game,” in the form of harm that is personal to it, is unlikely to

properly and fully present the Court with the necessary backdrop to reach a proper decision. See e.g.

Merrimon v. Unum Life Ins. Co. of Am., 758 F.3d 46, 52 (1st Cir. 2014)(standing “exists only when

the party soliciting federal court jurisdiction (normally, the plaintiff) demonstrates ‘such a personal

stake in the outcome of the controversy as to assure that concrete adverseness which sharpens the

presentation of issues upon which the court so largely depends’”)(internal quotations omitted)).

Here, although Spinnaker attempts to gloss over it in its pleading, Spinnaker lacks standing. The

only concrete harm it alleges occurred was not suffered by Spinnaker. In fact, almost all of the

alleged misconduct giving rise to the Counterclaims all occurred, by Spinnaker’s own admission,

long before Spinnaker even become the trustee. Certainly, any argument that Spinnaker suffered

{14221/A0555043.1}                               -9-
          Case 1:20-cv-10523-LTS Document 95 Filed 08/19/20 Page 10 of 29




harm by conduct, and related losses, occurring before it was even appointed trustee, lacks the level

of plausibility necessary to survive a Motion to Dismiss.

         Moreover, the only concrete harm alleged anywhere in Spinnaker’s Counterclaims concerns

injury to the value of the Company stock, which is held by the trust on behalf of participants, and not

by Spinnaker. Accordingly, and logically, any harm was suffered only by the participants and not by

Spinnaker. Spinnaker simply conflates—or tries to conflate—the participants’ alleged losses to the

value of their stock holdings with injury to it. But Spinnaker is not a participant and does not

represent the participants, who are fully entitled to litigate their own claims to such injury if, in fact,

any exist or any participants believe they exist. Those participants might have standing to prosecute

such claims, but Spinnaker does not.

         The only attempt Spinnaker even musters to demonstrate injury directly to it appears in a

conclusory assertion that it has incurred legal and investigative expenses in investigating the alleged

misconduct of the Company’s founder. See Counterclaims ¶104. However, this represents merely a

conclusory allegation, and lacking any factual allegations sufficient to demonstrate actual losses by it

of this nature, cannot be considered by this Court in deciding whether or not standing exists.

         Moreover, from the perspective of plausibility, there is no basis for the Court to grant any

benefit of the doubt to Spinnaker as to whether it both actually incurred such losses and they are
properly attributable to allegedly wrongful conduct by Plaintiff John Wade. As trustee, Spinnaker

has its own legal obligation to properly operate the Trust, to which, as a matter of law, it owes duties

as a fiduciary under ERISA. Spinnaker’s Counterclaims provide the Court with no plausible basis to

assign the costs in question to the conduct of John Wade, as Spinnaker alleges, rather than to

Spinnaker’s own operating obligations with regard to the Trust. Further, Spinnaker’s factual

allegations do not plausibly support a conclusion that Spinnaker properly incurred any such costs. By

Spinnaker’s own admission, Tri-Wire’s Board of Directors created a Special Committee to
investigate and reach conclusions on exactly the same issues that Spinnaker claims it was forced to
{14221/A0555043.1}                                - 10 -
          Case 1:20-cv-10523-LTS Document 95 Filed 08/19/20 Page 11 of 29




incur costs to investigate. The so-called Special Committee was created by a Memorandum of

Understanding agreed to and executed by all members of the Board, including John Wade.

Specifically, the Memorandum of Understanding7 expressly provided that two additional

independent Board members would be appointed to investigate Spinnaker’s unknown claims. The

Memorandum of Understanding stated in pertinent part that:
         Without any Party admitting whether the Company has the right to direct the Trustee to act,
         and without the Trustee admitting whether it may or may not act without direction, the
         Parties agree to increase the size of the Board to six (6) members, to provide direction to the
         Trustee to so increase the size of the Board, and to appoint each of Richard Smith and Robert
         Landry to fill the vacancies on the Board.

         Without any Party admitting or denying the right to form any Committees, the Company,
         through its Board (including the new members) shall appoint a four (4) member Committee
         (the "Special Committee") to investigate conduct of the Company's Chief Executive Officer,
         John Wade, as well as officers, directors, and employees, as such Special Committee sees fit
         (the "Investigation"). The members of the Special Committee shall be Newell, Perry,
         Gesmondi and Landry, with Landry serving as chair and having the deciding vote in the
         event of any ties in the voting. All work performed and commissioned by Newell and Perry
         prior to the date of this MOU shall be included as part of the Investigation. For the avoidance
         of doubt, by entering into this MOU, no Party admits or denies the prior existence of the
         Special Committee or its proper formation, however, the Special Committee shall have the
         benefit of all work performed with respect to the Investigation prior to the date of this MOU.
         The Parties agree that the Special Committee shall use its reasonable best efforts to cause the
         Investigation to move as quickly as possible but shall be under no obligation to have it
         completed by any specific date.

         Whatever expenses Spinnaker claims to have incurred in supposedly investigating the events

at issue, there is no plausible reason under the allegations of the Counterclaims to believe they were

properly incurred by Spinnaker and not voluntarily and wastefully repetitive of any costs incurred by


7
 Spinnaker’s Counterclaim expressly references the Special Committee and the Memorandum of
Understanding and, thus, this Court can consider the Memorandum in ruling on the instant motion to
dismiss. Clorox Co. P.R. v. Proctor & Gamble Comm. Co., 228 F.3d 24, 32 (1st Cir.2000) (in ruling
on a Rule 12(b)(6) motion, a district court “may properly consider the relevant entirety of a
document integral to or explicitly relied upon in the complaint, even though not attached to the
complaint”).

{14221/A0555043.1}                               - 11 -
          Case 1:20-cv-10523-LTS Document 95 Filed 08/19/20 Page 12 of 29




the Special Committee. The allegations of the Counterclaims simply provide no plausible basis to

believe such costs were substantial or necessary and standing therefore is absent. Thole, 140 S. Ct. at

1620 (“This Court has rejected the argument that ‘a plaintiff automatically satisfies the injury-in-fact

requirement whenever a statute grants a person a statutory right and purports to authorize that person

to sue to vindicate that right’”) quoting Spokeo, Inc, 136 S.Ct. at 1549.

         Even if Spinnaker could properly assert those costs as some type of harm to it, there is

nothing in the allegations of the Counterclaims to plausibly demonstrate that such costs were

attributable to allegedly wrongful conduct by Mr. Wade instead of being incurred simply as part of

Spinnaker’s own duties to ensure the proper operation of the Trust as a trustee and fiduciary. The

alleged existence of such costs, in the absence of a plausible causal relationship to a defendant,

cannot connote standing. See e.g. Thole, 140 S. Ct. at 1618 (“To establish standing under Article III

of the Constitution, a plaintiff must demonstrate…that the injury was caused by the

defendant.”)(emphasis added).

         Finally, the only other injury that Spinnaker’s Counterclaims can possibly be construed, if

read especially generously, to allege is some type of corporate waste or misuse of corporate assets,

such as the wrongful taking of certain additional funds like bonuses. Once again, however, that harm

is personal to someone else, namely Tri-Wire itself, and not to Spinnaker. Such allegations relate to
the supposed waste of corporate assets by management, and not to the responsibilities or losses of

Spinnaker itself.

         As the Supreme Court has stated:
                     Our cases have established that the “irreducible constitutional minimum” of
                     standing consists of three elements. The plaintiff must have (1) suffered an injury
                     in fact, (2) that is fairly traceable to the challenged conduct of the defendant, and
                     (3) that is likely to be redressed by a favorable judicial decision. The plaintiff, as
                     the party invoking federal jurisdiction, bears the burden of establishing these
                     elements. Where, as here, a case is at the pleading stage, the plaintiff must
                     “clearly ... allege facts demonstrating” each element.


{14221/A0555043.1}                                   - 12 -
          Case 1:20-cv-10523-LTS Document 95 Filed 08/19/20 Page 13 of 29




Spokeo, Inc., 136 S. Ct. at 1547.

         At the current stage of this case, Spinnaker’s failure to allege facts sufficient to establish

standing requires dismissal of all of its Counterclaims.
         VI.         EVEN IF SPINNAKER HAD STANDING, ALL OF SPINNAKER’S
                     COUNTERCLAIMS ARE PREEMPTED BY ERISA AS A MATTER
                     OF LAW

         Even if Spinnaker could sue Mr. Wade in connection with the 2016 Transaction—a

Transaction Spinnaker did not participate in—all of its Counterclaims are preempted by ERISA.

Congress enacted ERISA to “provide a uniform regulatory regime over employee benefit plans.”

Aetna Health Inc. v. Davila, 542 U.S. 200, 208, 124 S.Ct. 2488, 159 L.Ed.2d 312 (2004). Most

importantly for present purposes, Congress included a broad preemption provision in the statute to

effectuate that intent. ERISA preempts “any and all State laws insofar as they may now or hereafter

relate to any employee benefit plan....” 29 U.S.C. § 1144(a). For these purposes, a “law ‘relates to’

an employee benefit plan ‘if it has a connection with or reference to such a plan.’” Zipperer v.

Raytheon Co., 493 F.3d 50, 53 (1st Cir. 2007). In Zipperer, the Court explained:
         While ERISA's preemption is not boundless, it is far reaching. In determining the reach of
         ERISA preemption, the Supreme Court has cautioned against a literal reading of ERISA §
         514(a)'s ‘relate to’ standard, and ruled that courts must look instead to the objectives of the
         ERISA statute as a guide to the scope of the state law that Congress understood would
         survive. ERISA's objectives include providing a “uniform national administration of ERISA
         plans” and avoiding inconsistent state regulation of such plans. Three categories of state
         regulation that have been identified as conflicting with these objectives are: 1) those that
         mandate employee benefit structures or their administration; 2) those that bind plan
         administrators to a particular choice; and 3) causes of action that provide alternative
         enforcement mechanisms to ERISA's own enforcement scheme.

Zipperer, 493 F.3d at 53 (internal citations and punctuation omitted).

This Court must look “to the real nature of the plaintiff's claims, regardless of how they are

characterized in his complaint,” to determine whether they relate to the purposes of ERISA and are

thus preempted. Id. at 53-54 quoting Hampers v. W.R. Grace & Co., 202 F.3d 44, 51(1st Cir. 2000).

{14221/A0555043.1}                               - 13 -
          Case 1:20-cv-10523-LTS Document 95 Filed 08/19/20 Page 14 of 29




         As this Court recently explained, “ERISA’s expansive preemption provision is designed to

ensure that employee benefit plan regulation would be exclusively a federal concern.” Feeney Bros.

Excavation LLC v. Morgan Stanley & Co. LLC, 2020 WL 2527851, at *6 (D. Mass. May 18,

2020)(internal punctuation omitted). In this regard, and importantly for purposes of determining the

type of claims that relate to a plan and are thus preempted, “ERISA is a comprehensive statute

designed to promote the interests of employees and their beneficiaries in employee benefit plans.”

Id. (quoting Shaw v. Delta Air Lines, 463 U.S. 85, 90 (1983). As a result, state law claims that target

the core activities of an enterprise regulated by ERISA and that seek to supplement the legal

remedies related to those activities granted by ERISA itself are preempted. See e.g. Zipperer, 493

F.3d at 54; Hampers, 202 F.3d at 49-52. As the First Circuit has explained, examining whether the

state law claims at issue strike at the core of ERISA-regulated activities is central to the Court’s task

of “[d]rawing the line between those state laws that ‘relate to’ ERISA-regulated plans, and those that

are only ‘tenuous, remote, or peripheral’” to such plans. Hampers, 202 F.3d at 49. The former are

preempted, the latter not.

         Here, that line drawing establishes that all of Spinnaker’s Counterclaims are preempted. As

discussed above, the Counterclaims are all based on the sale of Tri-Wire to its employees as part of

the creation of an ESOP. ESOPs are a creature of ERISA, closely governed and controlled by
ERISA, heavily regulated under ERISA, and the rules by which they are established are dictated by

ERISA.8 In fact, ERISA itself dictates the requirements by which employer stock can even be sold to


8
  The term “employee stock ownership plan” is expressly defined in 29 U.S.C. § 1107(d)(6).
“ERISA governs the creation, maintenance and administration of ESOPs through a number of
somewhat complex and interrelated rules.” Reich v. Hall Holding Co., 990 F. Supp. 955, 957 (N.D.
Ohio 1998), aff'd sub nom. Chao v. Hall Holding Co., 285 F.3d 415 (6th Cir. 2002). An employer
desiring to create an ESOP is required to execute a written document to define the terms of the plan
and the rights of the beneficiaries under it. 29 U.S.C. § 1102(a). Id. This plan must also name one or
more fiduciaries who are “to control and manage the operation and administration of the plan.” Id. A
trust is established to hold the assets of the ESOP. 29 U.S.C. § 1103(a). Id.

{14221/A0555043.1}                               - 14 -
          Case 1:20-cv-10523-LTS Document 95 Filed 08/19/20 Page 15 of 29




a plan. ESOP transactions are protected from the ERISA prohibited transaction rules by ERISA

Section 408(e), which states “Sections 1106 and 1107 of this title shall not apply to the acquisition or

sale by a plan of qualifying employer securities (as defined in section 1107(d)(5) of this title) or

acquisition, sale or lease by a plan of qualifying employer real property…such acquisition, sale, or

lease is for adequate consideration.” 29 U.S.C.A. § 1108 (emphasis added). Thus, the 2016

Transaction itself, and the challenges to the pricing of the stock in that transaction, is specifically

governed by an express statutory provision in ERISA.

         In fact, at the core of the rules and regulations under ERISA governing the establishment and

operation of an ESOP are standards controlling the valuation of company stock. At the time of

creation of the ESOP, the ESOP purchases the stock holdings of the company for the participants, at

a price set by methods dictated by ERISA and the Code. See 26 U.S.C. § 401(a)(28)(C))(to be a

qualified retirement plan, valuation of employer securities held in an ESOP that are not readily

tradable on an established securities market must be made by an independent appraiser); Ed

Thielking, Inc. v. Comm'r of Internal Revenue, 119 T.C.M. (CCH) 1026 (T.C. 2020)(ESOP failed to

satisfy Code's independent appraiser requirement, thereby constituting operational failure

disqualifying ESOP from qualified retirement plan status under IRC). Thereafter, proper and

independent valuation of the stock is a continuing requirement under ERISA for the remainder of the
lifespan of the ESOP.9 Spinnaker’s Counterclaims are entirely based on the valuation of the stock

during that entire time period, from establishment of the ESOP through to the present.


9
 ERISA Section 103(b)(3) contains a general requirement, applicable to all retirement plans, that the
plan's annual report (Form 5500) includes the “current value” of all plan assets. “Current value” is
defined in ERISA Section 3(27) to mean “fair market value where available and otherwise the fair
value as determined in good faith by a trustee or a named fiduciary (as defined in section 1102(a)(2)
of this title) pursuant to the terms of the plan and in accordance with regulations of the Secretary,
assuming an orderly liquidation at the time of such determination.” An ESOP trustee is therefore
obligated under ERISA to determine the fair market value of employer stock in an ESOP in good
faith and on an annual basis.

{14221/A0555043.1}                              - 15 -
          Case 1:20-cv-10523-LTS Document 95 Filed 08/19/20 Page 16 of 29




         Spinnaker’s Counterclaims thus strike directly at the heart of the regulatory regime that,

under ERISA, governs ESOPs. Spinnaker asks this Court—and presumably eventually a jury—

to decide whether the valuation was correct and to impose state law liabilities if the Court or the jury

concludes to the contrary. Spinnaker is without doubt seeking to alter the standards and regulatory

structure at the heart of an ERISA governed enterprise, and its state law claims are thus preempted.

This is well-illustrated by the centrality to Spinnaker’s pleading of the initial price paid for the stock

and the alleged misconduct of Mr. Wade during the creation of the Fairness Opinion by which the

transaction was valued. Under ERISA’s controlling regulations, the price to be paid for Mr. Wade’s

shares was to be set by a third party e.g. Capital Trustees and Empire, at arm’s length, and by means

of a Fairness Opinion .See e.g., Henry v. Champlain Enterprises, Inc., 445 F.3d 610, 619 (2d Cir.

2006)(ESOP Trustees have the burden, under ERISA and DOL guidance to demonstrate a

transaction was for “fair market value” to comply with the ERISA prohibited transaction

exemption)(collecting cases). The Fairness Opinion with regard to the instant litigation approved of

the price paid for Mr. Wade’s shares in the company. Spinnaker’s Counterclaims are at their core

entirely based on the charge that the Fairness Opinion was incorrect, but the creation of and reliance

upon that Opinion is governed by ERISA itself. There can be no question that Spinnaker’s

Counterclaims, based on that Opinion, are therefore preempted.
         Further, it is also telling that Spinnaker’s Counterclaims cannot be decided other than by

considering the terms of the ESOP, which dictate the ownership of the stock, how it shall be valued,

when it shall be awarded, and similar terms relevant to Spinnaker’s claims. The First Circuit has

“consistently held that a cause of action ‘relates to’ an ERISA plan when a court must evaluate or

interpret the terms of the ERISA-regulated plan to determine liability under the state law cause of

action.” Hampers, 202 F.3d at 52 (collecting cases).

         In fact, the Counterclaims rely on the current value of the stock holdings in the ESOP for
their viability. Unless the value of the employee stock holdings are less than they would have been
{14221/A0555043.1}                               - 16 -
          Case 1:20-cv-10523-LTS Document 95 Filed 08/19/20 Page 17 of 29




absent the alleged fraud and other alleged misconduct, Spinnaker lacks damages. At a minimum,

Spinnaker’s alleged damages cannot be calculated except by comparing the current value of the

stock held by the Trust with the alleged overpayment to Mr. Wade. The First Circuit expressly held

in Hampers that “ERISA preempts state law causes of action for damages where the damages must

be calculated using the terms of an ERISA plan.” Id.

         Moreover, Spinnaker is a fiduciary of the Trust under ERISA. ERISA expressly grants causes

of action to a fiduciary, just as it does to participants, beneficiaries and the Department of Labor.

Importantly, those causes of action are expressly delineated in the statute itself. ERISA Section

502(a), 29 U.S.C. § 1132(a). The First Circuit has explained that in determining whether state law

causes of action are preempted, “ERISA's carefully crafted civil enforcement scheme [is]

particularly relevant.” Hampers, 202 F.3d at 49–50. This is because the Supreme Court has

“concluded that ‘[t]he deliberate care with which ERISA's civil enforcement remedies were drafted

and the balancing of policies embodied in its choice of remedies argue strongly for the conclusion

that ERISA's civil enforcement remedies were intended to be exclusive.’” Id. quoting Pilot Life Ins.

Co. v. Dedeaux, 481 U.S. 41, 54, 107 S.Ct. 1549, 95 L.Ed.2d 39 (1987). Quoting the Supreme Court,

the First Circuit explained in Hampers that the “policy choices reflected in the inclusion of certain

remedies and the exclusion of others under the federal scheme would be completely undermined if . .
. remedies under state law that Congress rejected in ERISA” were not preempted. Id.

         Spinnaker has deliberately elected to reject the causes of action granted to it as a fiduciary

under ERISA, in favor of state law claims that, presumably, it believes will grant it a better chance of

prevailing than those authorized under ERISA. As the First Circuit made clear in Hampers, ERISA

preemption precludes that election. There is no doubt Spinnaker, as a sophisticated ERISA Trustee

and ESOP consultant, is aware that the substance of its claims are governed and thus preempted by

ERISA. It even raises ERISA preemption as a reason why it is owed judgment on the pleadings on
Plaintiffs’ common law causes of action related to the 2016 Transaction. See Dkt No. 49 at 7-8.
{14221/A0555043.1}                              - 17 -
          Case 1:20-cv-10523-LTS Document 95 Filed 08/19/20 Page 18 of 29




Spinnaker argues to this Court in that filing that “[e]very action Spinnaker has taken in this matter

has been in its capacity as ESOP trustee since March 22, 2017…Plaintiffs’ allegations against

Spinnaker can only arise under ERISA, because the gravamen of the claims are Spinnaker’s actions

as a fiduciary… in order to prevail on their claims against Spinnaker, Plaintiffs “must prove the

existence of, or specific terms of, an ERISA plan.” Id. Spinnaker’s arguments in this regard cannot

be reconciled with its belief that it can bring state law Counterclaims against Mr. Wade or that such

claims are not preempted.

         Spinnaker even raises ERISA preemption in responding to Plaintiffs’ Complaint in this

action. Spinnaker’s Fourth Affirmative Defense to Plaintiffs’ Complaint asserts that Plaintiffs’

claims are preempted by ERISA. Spinnaker fails in its Counterclaims, however, to explain how its

own claims, arising directly from core and regulated ERISA functions, can proceed under state law

if, as Spinnaker claims, the far broader claims by Plaintiffs, which have at best a tenuous and remote

relationship to core ERISA functions, are somehow preempted. It is hard to overstate the extent to

which Spinnaker’s Counterclaims are preempted under controlling First Circuit precedent and the

facts of the case, as well as in light of Spinnaker’s own statements. The Court should dismiss all of

Spinnaker’s Counterclaims on the ground of preemption.
         VII.        SPINNAKER’S COUNTERCLAIMS ARE NOT PLAUSIBLE
                     BECAUSE THEY IGNORE THE RESPONSIBILITY OF CAPITAL
                     TRUSTEES AND EMPIRE FOR THE ALLEGED OVERPRICING
                     OF THE 2016 TRANSACTION

         Pursuant to ERISA, the ESOP Trustee is responsible for ensuring the prudence of an ESOP

Transaction and in order to do so, must demonstrate the transaction was for “adequate consideration”

as that term is defined in ERISA. See, e.g., Keach v. U.S. Trust Co., 419 F.3d 626, 636 (7th

Cir.2005) (“In order to rely on the adequate consideration exemption, a trustee or fiduciary has the

burden to establish that the ESOP paid no more than fair market value for the asset, and that the fair

market value was determined in good faith by the fiduciary”). This requires an analysis of whether

{14221/A0555043.1}                             - 18 -
          Case 1:20-cv-10523-LTS Document 95 Filed 08/19/20 Page 19 of 29




the Trustee “at the time [it] engaged in the challenged transactions, employed the appropriate

methods to investigate the merits of the investment and to structure the investment.” See Champlain

Enterprises, Inc., 445 F.3d at 620.

         Here, Defendant Capital Trustees served as the trustee of the ESOP pursuant to 29 U.S.C. §

1103(a) and the Trust Agreement in connection with the 2016 Transaction. As a fiduciary to the

ESOP and under the terms of the Trust Agreement and the Plan Document, Capital Trustees was

required to act in the best interests of the ESOP and its participants at all times. Capital Trustees’

responsibilities to the ESOP at that time included, but were not limited to, the power (i) to retain

agents, attorneys, actuaries, accountants, appraisers, valuation firms, and independent financial

advisors for any purpose related to the 2016 Transaction; (ii) to invest in Tri-Wire related stock; (iii)

to select an independent appraiser (which was Empire) to assist it in determining the fair market

value of stock to be purchased and then held by the ESOP; (iv) to attend shareholder meetings of the

company whose stock is held by the ESOP and act as the shareholder of record for the benefit of the

ESOP; and (v) to perform any and all other acts that in its judgment are considered necessary and

appropriate for the ESOP. Further, Empire was retained to prepare an independent valuation of the

transaction and to render a Fairness Opinion.

         As a matter of law, claims must be dismissed if their well-founded factual allegations are not
sufficient to render the claims, as pled, plausible, “lest a plaintiff with ‘a largely groundless claim’

be allowed to ‘take up the time of a number of other people, with the right to do so representing an in

terrorem increment of the settlement value’” of the ill-supported action. Bell Atl. Corp. v. Twombly,

550 U.S. 544, 558, 127 S. Ct. 1955, 1966, 167 L. Ed. 2d 929 (2007) (internal citations omitted).

Spinnaker’s Counterclaims fail to clear this bar. As discussed above, Capital Trustees had an

affirmative fiduciary responsibility to perform its responsibilities and to ensure that the stock of Tri-

Wire was not sold to the ESOP at an allegedly inflated price. Empire itself had an obligation under
ERISA to properly value the transaction. Spinnaker’s Counterclaims do not account for the
{14221/A0555043.1}                               - 19 -
          Case 1:20-cv-10523-LTS Document 95 Filed 08/19/20 Page 20 of 29




obligations of those entities. Spinnaker instead simply asserts, in conclusory fashion, that any

overpayment is the fault of Mr. Wade. Under these circumstances, the Counterclaims are simply not

plausible: they attempt to assign to Mr. Wade responsibility for the allegedly deficient work of

Capital Trustees and Empire without any reasonable factual foundation for doing so. The

Counterclaims thus must be dismissed.10
         VIII. COUNT I AND COUNT II ARE OTHERWISE BARRED BY THE
               STATUTUE OF LIMITATIONS

         Granting a motion to dismiss based on a limitations defense is entirely appropriate when the

pleader's allegations leave no doubt that an asserted claim is time-barred. LaChapelle v. Berkshire

Life Ins. Co., 142 F.3d 507, 509 (1st Cir. 1998) citing Street v. Vose, 936 F.2d 38, 39 (1st Cir.1991);

Kali Seafood, Inc. v. Howe Corp., 887 F.2d 7, 9 (1st Cir.1989). In Massachusetts, the statute of

limitations for fraud claims is three years from the date the action accrues. See M.G.L. c. 260 § 2A.

The alleged misrepresentations giving rise to the fraud and misrepresentation claims pled in the first

two counts of Spinnaker’s Counterclaims occurred in fall of 2016. The three year statute of

limitations has thus expired on these claims.

         These causes of action accrued at that time and tolling does not exist regardless of whether

Spinnaker now claims it did not fully uncover or learn of the alleged misstatements at that time. As a

matter of law, “one does not have to fully comprehend the full extent or nature of an injury in order

for a cause of action to accrue..” Koe v. Mercer, 450 Mass. 97, 876 N.E.2d 831, 837 (2007) citing

Olsen v. Bell Tel. Lab., Inc., 388 Mass. 171, 175, 445 N.E.2d 609 (1983). Instead, the statute of

limitations begins to run when a plaintiff has “knowledge or sufficient notice that [he] was harmed


10
   In the context of Spinnaker’s failure to file an action against the actual wrongdoers associated
with the 2016 Transaction it should also be noted that Spinnaker and the Insider Defendants’ during
the spring, summer, and fall of 2019, served letters on Mr. Wade that threatened legal action against
him for purported misconduct related to the 2016 Transaction, but Spinnaker took no legal action
against Mr. Wade until it was sued by Mr. Wade in this present action. See e.g., ¶¶149, 171, 193.

{14221/A0555043.1}                              - 20 -
           Case 1:20-cv-10523-LTS Document 95 Filed 08/19/20 Page 21 of 29




and ... knowledge or sufficient notice of what the cause of the harm was.” Bowen v. Eli Lilly & Co.,

408 Mass. 204, 208, 557 N.E.2d 739, 742 (1990). Allegations of fraudulent concealment do not

modify the requirement that plaintiffs must exercise reasonable diligence in attempting to uncover

the bases of their claims. Salois v. Dime Sav. Bank, 128 F.3d 20, 26 (1st Cir.1997) (“Irrespective of

the extent of the effort to conceal, the fraudulent concealment doctrine will not save a charging party

who fails to exercise due diligence”). Simply put, given the allegedly extensive nature of the fraud

claimed by Spinnaker, as well as the involvement of multiple advisors—including Spinnaker’s

predecessor as trustee—who were in a position to investigate the details of the 2016 Transaction at

the time of the events in question, there is no plausible basis on the face of the Counterclaims to treat

the claims as having accrued at anytime after 2016.

          The First Circuit Court of Appeals has noted that “[w]hen the allegations in a complaint show

that the passage of time between the events giving rise to the claim and the commencement of the

action exceeds the applicable limitations period…a court should grant a 12(b)(6) motion by the

defense if the complaint ‘fails to ‘sketch a factual predicate that would’ provide a basis for tolling the

statute of limitations.’’” Abdallah v. Bain Capital LLC, 752 F.3d 114, 119 (1st Cir. 2014) quoting

Trans–Spec Truck Serv., Inc., 524 F.3d at 320 (1st Cir.2008); LaChapelle, 142 F.3d at 509–10 (1st

Cir.1998)).
          Spinnaker brings fraud based claims in Count I (fraud/fraudulent inducement) and Count II

(intentional misrepresentation11) rooted in Mr. Wade’s perceived misrepresentations and omissions

made in the 2016 Transaction, that closed on December 30, 2016. Three years have thus passed since

the accrual of such claims. Spinnaker does not demonstrate it has exercised reasonable diligence to

pursue its claims before the period closed. These Counts should therefore be dismissed as time

barred.

11
   A three-year statute of limitations governs the intentional misrepresentation claims. Cambridge
Plating Co. v. Napco, Inc., 85 F.3d 752, 761 (1st Cir. 1996) citing Mass. Gen. L. ch. 260, § 2A
{14221/A0555043.1}                              - 21 -
          Case 1:20-cv-10523-LTS Document 95 Filed 08/19/20 Page 22 of 29




         IX.         SPINNAKER FAILS TO PLEAD THE FRAUD BASED CLAIMS
                     WITH REQUISITE PARTICULARITY

         To plead a claim of fraud, a plaintiff, among other requirements, “must establish that the

defendant ‘made a false representation of a material fact with knowledge of its falsity.”” Squeri

v. Mount Ida Coll., 954 F.3d 56, 70 (1st Cir. 2020) citing Russell v. Cooley Dickinson Hosp.,

Inc., 437 Mass. 443, 772 N.E.2d 1054, 1066 (2002) (quoting Danca v. Taunton Sav. Bank, 385

Mass. 1, 429 N.E.2d 1129, 1133 (1982)). Separately, “fraud by omission requires both

concealment of material information and a duty requiring disclosure.” Id. citing Sahin v. Sahin,

435 Mass. 396, 758 N.E.2d 132, 138 n.9 (2001). Under Fed. R. Civ. P. 9(b), a complaint must

“state with particularity the circumstances constituting fraud.” Dickey v. U.S. Bank Trust, N.A.,

No. CV 19-12504-FDS, 2020 WL 4474273, at *4 (D. Mass. Aug. 3, 2020). Under this

heightened pleading requirement, a complaint “must state the time, place, and content of the

alleged false or fraudulent representations to state a claim for fraud.” Id. citing Epstein v. C.R.

Bard, Inc., 460 F.3d 183, 190–91 (1st Cir. 2006). 12

         Spinnaker’s alleged fraudulent statements are contractual clauses of the SPA and SRA.

The Counterclaims are devoid of claims that these contractual provisions were separate from the

contract and that John Wade made these affirmative misrepresentations with knowledge of their

falsity at the time they were made. Rather, the Counterclaims allege that John Wade omitted to

affirmatively supply “material” information on (i) the Company’s Auto Insurance expenses; (ii)

the intention to build a Construction Division; (iii) the existence of duplicate payments from a

customer; (iv) the existence of bonuses to him and Company employees; and (v) taxes and debts

owed by the Company. Counterclaims ¶¶49-101. But these supposed “material” omissions are


12
  Spinnaker’s fraud based claims are Count I (fraud/fraudulent inducement), Count II (intentional
misrepresentation) and Count IV (93A Claim), all of these claims are subject to the Rule 9(b)
requirement.

{14221/A0555043.1}                              - 22 -
          Case 1:20-cv-10523-LTS Document 95 Filed 08/19/20 Page 23 of 29




baseless, false, do not meet the particularity requirement of 9(b), and do not show knowing

concealment and materiality. Fatally, Spinnaker fails to plead facts that demonstrate Mr. Wade

actively concealed these facts and/or had a duty to affirmatively disclose them as part of the 2016

Transaction.

         X.          SPINNAKER’S COUNTERCLAIMS MUST BE DISMISSED IN
                     LIGHT OF THE EXCLUSIVE REMEDY PROVISIONS OF THE
                     SPA AND THE SRA

                     A.   The SPA Contains An Exclusive Remedy Provision that Limits
                          Any Recovery Related to the 2016 Transaction

         Section 9.1 of the SPA provides that the Seller—which is Mr. Wade—will indemnify the

Purchaser for certain losses, subject to certain terms, related to the transaction. Dkt. 1-10 at p.24.

Section 9.6 of the SPA states in relevant part that “[i]ndemnification under this Article 9 will be

the exclusive remedy of the Purchaser with respect to any and all claims for damages for breach

of any representation or warranty in this Agreement, and no other remedy will exist either at law

or equity in favor of the Purchaser with respect to such claims…except for rights of action or

claims… on (a) specific performance; or (b) statutory and/or common law fraud.” Id. at p. 25.

See Dkt 1-10.

         Section 9.5 of the SPA provides that a claim for indemnification under Article 9 of the

SPA based on a breach of representation or warranty is barred if “not filed within 18 months

after the Closing or 30 days following the delivery to the Purchaser off the accountant-prepared

audited financial statements for December 31, 2017,” except, with exceptions not relevant here,

“claims involving fraud, which may be made at any time.” Id.




{14221/A0555043.1}                             - 23 -
          Case 1:20-cv-10523-LTS Document 95 Filed 08/19/20 Page 24 of 29




                     B.   All of the Counterclaims Other than the Fraud and Specific
                          Performance Counts Are Barred By the Terms of the SPA

         Spinnaker’s Counterclaim for fraud fails and must be dismissed, as discussed above, for

reasons entirely independent of Article 9 of the SPA and thus the exception for fraud claims in the

indemnification provision of the SPA is irrelevant to the instant Motion. However, the fraudulent

inducement claim in Count I, the intentional misrepresentation claim in Count II, the breach of

contract claim in Count III, the Chapter 93A claim in Count IV and the declaratory judgment claim

in Count VI are all barred by the contractual undertaking set out in the SPA, which limits recovery

only to claims for indemnification, fraud and specific performance.13 They therefore fail as a matter

of law and must be dismissed.

         It is worth pausing briefly to discuss the declaratory judgment claim further from this

perspective. The parties, by contract, agreed to eliminate the right of the Purchaser to seek such a

declaration. In Article 9, the parties declared that, other than claims of fraud, indemnification and

specific performance are the parties’ “exclusive remedy.” Id. To clarify the breadth of this waiver of

claims and remedies, the parties provided in the contract that, other than those remedies, “no other

rights of action or claims will exist in favor of the Purchaser, at law or in equity.” Id. (emphasis

added). By this language, the parties expressly declared that equitable remedies other than specific




13
   This provision is enforceable as a matter of law. Spinnaker was not a party to the SPA and has no
standing to enforce its terms, but even if it did, it does not allege any facts demonstrating this
provision is unconscionable, a product of duress, or against public policy –the types of justifications
typically given for voiding contractual provisions. See e.g., CareOne Mgmt., LLC v. Navisite, Inc.,
2017 WL 2803060, at *8 (Mass. Super. Apr. 25, 2017)(“To demonstrate that a contract provision is
unconscionable and therefore unenforceable, a party must demonstrate that, as of ‘the time of the
execution of the agreement, the contract provision could result in unfair surprise and was oppressive
to the allegedly disadvantaged party.”’) citing Miller v. Cotter, 448 Mass. 671, 680 (2007), quoting
Zapatha v. Dairy Mart, Inc., 381 Mass. 284, 293 (1980). This section of the SPA is thus enforceable
and precludes Spinnaker’s Counterclaims.

{14221/A0555043.1}                              - 24 -
           Case 1:20-cv-10523-LTS Document 95 Filed 08/19/20 Page 25 of 29




performance are relinquished; this specifically includes declaratory relief, a classic form of equitable

relief.

          Furthermore, the Court should not exercise its discretion to enter declaratory relief here,

particularly since the parties specifically agreed that there shall be no declaratory actions over the

terms of the SPA. Spinnaker requests a declaratory judgment that (i) the ESOP and the Company are

entitled to indemnification from Mr. Wade under the SPA and SRA; (ii) Wade’s duty to indemnify

the ESOP arise from breaches of the representations in the SPA and SRA and (iii) that the exclusive

remedy provisions of the SPA and SRA should be voided and unenforceable.

          The Declaratory Judgment Act, 28 U.S.C. § 2201, states in relevant part that “[i]n a case of

actual controversy within its jurisdiction ... any court of the United States, upon the filing of an

appropriate pleading, may declare the rights and other legal relations of any interested party seeking

such declaration, whether or not further relief is or could be sought. Any such declaration shall have

the force and effect of a final judgment or decree and shall be reviewable as such.” In deciding

whether to exercise the power to grant declaratory judgment, given to them by 28 U.S.C. § 2201 and

Fed.R.Civ.P. 57, courts examine whether the declaratory judgment will serve the interests of the

litigants or the public. Metro. Prop. & Liab. Ins. Co. v. Kirkwood, 729 F.2d 61, 62 (1st Cir. 1984)

citing Public Affairs Associates v. Rickover, 369 U.S. 111, 112, 82 S.Ct. 580, 581, 7 L.Ed.2d 604
(1962) (per curiam); 10A C. Wright, A. Miller & M. Kane, Federal Practice and Procedure: Civil §

2759, at 645–51 (2d ed. 1983). This is a highly discretionary analysis in which the following

questions are asked “Do considerations of efficiency, fairness and practical convenience for the court

and parties warrant the court's granting a declaration of right…Will a declaratory judgment help

clarify the legal questions at issue? Will it relieve the uncertainty or insecurity that gave rise to the

dispute?” Id. citing President v. Vance, 627 F.2d 353, 364 n. 76 (D.C.Cir.1980); Alsager v. District

Court, 518 F.2d 1160, 1163–64 (8th Cir.1975); 10A C. Wright, A. Miller & M. Kane, supra, § 2759,
at 646–51 (quoting E. Borchard, Declaratory Judgments 299 (2d rev. ed. 1941)). A declaratory
{14221/A0555043.1}                               - 25 -
          Case 1:20-cv-10523-LTS Document 95 Filed 08/19/20 Page 26 of 29




judgment is a remedy committed to judicial discretion and “the exercise of that discretion is properly

informed by considerations of equitable restraint.” Montalvo v. LT's Benjamin Records, Inc., 56 F.

Supp. 3d 121, 140 (D.P.R. 2014) quoting In re Worksite Inspection of Quality Products, Inc., 592

F.2d 611, 616 (1st Cir.1979). “All this is summed up in the general rule that the declaration is an

instrument of practical relief and will not be issued where it does not serve a useful purpose.” Id.

citing United States v. Esso Standard Oil Co., 584 F.Supp. 157, 159 (D.P.R.1984).

         Here, Spinnaker’s declaratory judgment claim is self-serving, premature, does not assist in

resolving the dispute between the parties and does not serve any useful purpose. If Spinnaker

believes it has a claim for indemnification or other recovery based on the terms of the SPA or the

SRA, then its proper remedy is to prosecute claims alleging those violations. Such claims can then

be decided as concrete contractual disputes, and not as hypothetical declarations. Since contractual

remedies exist, there is no purpose in the Court exercising its discretion to consider the same issues

instead in the context of declaratory relief.

         XI.         SPINNAKER’S COUNTERCLAIM FOR SPECIFIC
                     PERFORMANCE FAILS AS A MATTER OF LAW

         To make a claim for specific performance, a party must show that an adequate remedy at law

is unavailable, and that the burdens of enforcement are not disproportionate to the advantages

gained. ER Holdings, Inc. v. Norton Co., 735 F. Supp. 1094, 1103 (D. Mass. 1990) citing Sanford v.
Boston Edison Co., 316 Mass. 631, 634–35, 56 N.E.2d 1 (1944); E.A. Farnsworth, Contracts 826–38

(in addition to unavailability of adequate remedy at law, “a number of other limitations restrict the

availability of specific performance”); Quinn v. Mar-Lees Seafood, LLC, 69 Mass. App. Ct. 688,

704–05, 871 N.E.2d 511, 525 (2007) quoting Fleming v. Fleming, 34 Mass.App.Ct. 913, 913, 608

N.E.2d 1064 (1993)(specific performance is most commonly sought in real estate transactions, it

may also be appropriate, for example, “where repeated actions to recover monthly damages as they
are incurred would be needed”).
{14221/A0555043.1}                              - 26 -
          Case 1:20-cv-10523-LTS Document 95 Filed 08/19/20 Page 27 of 29




         Here, Spinnaker alleges that “it is entitled to seek specific performance” against Mr. Wade

with respect to the indemnification provisions of the SPA and SRA. This argument suffers from a

number of errors. First, Spinnaker can, at most, only claim relief under the indemnification

provisions of the SPA because the ESOP was not a party to the SRA. Thus, its only claim for

indemnification, and for which it seeks specific performance, lies under Article 9 of the SPA.

However, and fatal to Spinnaker’s Counterclaim, Section 9.1 of the SPA specifically grants a set

financial recovery if the terms of recovery under the SPA are proven. This section defines the

indemnification amount exclusively as the “amount by which the fair market value of the Shares as

of Closing is less than the purchase price paid to the Seller at Closing as a result of the

misrepresentation or the breach of any representation.” See Dkt 1-10 at p. 24. This provision

expressly provides for an adequate remedy at law, in the event the Court finds that an actionable

violation of the SPA occurred and that the indemnification provisions of the SPA are triggered.

         Accordingly, an adequate remedy exists at law for Spinnaker’s claims. As a matter of law,

this renders specific performance an unavailable equitable remedy and the claim should be

dismissed.

         XII.        ALL OF THE COUNTERCLAIMS MUST THEREFORE BE
                     DISMISSED IN LIGHT OF THE TERMS OF THE SPA

         As discussed above, all of the Counterclaims except two—for fraud and specific
performance— are barred by the terms of the SPA. As is also discussed above, the fraud and specific

performance Counterclaims fail independent of the terms of the SPA. Accordingly, all of

Spinnaker’s Counterclaims are subject to dismissal at this time.




{14221/A0555043.1}                             - 27 -
          Case 1:20-cv-10523-LTS Document 95 Filed 08/19/20 Page 28 of 29




         XIII. THE SRA CONTAINS MATCHING INDEMNIFICATION
               PROVISIONS AND THUS THE COUNTERCLAIMS MUST ALSO
               BE DISMISSED TO THE EXTENT BASED ON THE TERMS OF
               THE SRA

         The SRA contains effectively identical indemnification provisions to those set forth in the

SPA and discussed above, at least to the extent those indemnification terms are relevant to the instant

motion to dismiss. See Dkt. 1-5 at pp. 12-13. Accordingly, to the extent that Spinnaker seeks to rely

on the SRA for purposes of its Counterclaims, they are subject to dismissal for the same reasons,

discussed above, that the Counterclaims are subject to dismissal under the terms of the SPA.

         XIV. SPINNAKER CANNOT ENFORCE THE TERMS OF THE SPA OR
              SRA AND ITS COUNTERCLAIMS MUST BE DISMISSED AS A
              RESULT

         In order to state a claim for breach of contract, a plaintiff must allege facts sufficient to show

that an express or implied binding agreement existed between him and the defendants. Flattery v.

Gregory, et al., 397 Mass. 143, 145, 489 N.E.2d 1257 (1986); Choate, Hall & Stewart v. SCA

Services, Inc., 378 Mass. 535, 543, 392 N.E.2d 1045 (1979). According to Massachusetts law, to

satisfy this requirement, a plaintiff must either be in privity of contract or establish that he was an

intended third-party beneficiary. Paoluccio v. Wells Fargo, N.A., No. CV 17-11918-TSH, 2019 WL

181288, at *2 (D. Mass. Jan. 11, 2019) citing Monahan v. Town of Metheun, 408 Mass. 381, 391,
558 N.E.2d 951 (1990) (holding that the “contract claims must fail” since “[t]here is no allegation of

any privity of contract ... And there is no indication or argument presented which would allow the

[plaintiffs] to recover under a third party beneficiary theory”).

         Here, Spinnaker in its fiduciary or corporate capacity was not a party to the SPA or SRA

agreements which were executed on December 30, 2016. The Company executed the SRA and

Richard Heeter, Managing Director of Capital Trustees executed the SPA as an authorized officer of

Capital Trustees. Spinnaker was later appointed discretionary trustee of the Plan in March 2017.


{14221/A0555043.1}                                - 28 -
          Case 1:20-cv-10523-LTS Document 95 Filed 08/19/20 Page 29 of 29




Spinnaker cannot sue for beach of contract, specific performance, or ask for a declaratory judgment

with respect to a contract it did not negotiate, execute, and had no part in. Spinnaker’s Counterclaims

that are based on violations or terms of those contracts must be dismissed for this reason as well.

         XV.         CONCLUSION

For the reasons stated herein, Spinnaker’s Counterclaims against Mr. Wade should be dismissed.



Date: August 19, 2020                       Respectfully submitted,

                                            /s/ Stephen D. Rosenberg
                                            Stephen D. Rosenberg [BBO #558415]
                                            srosenberg@wagnerlawgroup.com
                                            Wagner Law Group, P.C.
                                            99 Summer Street, 13th floor
                                            Boston, Massachusetts 02110
                                            tel:(617) 357-5200
                                            fax:(617) 357-5250




{14221/A0555043.1}                              - 29 -
